CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT March 1, 2013 Office of the Chief Accountant U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 I hereby consent to the incorporation by reference in the Annual Report of Dussault Apparel Inc. on Form 10-K of my audit report, dated February 9, 2012, relating to the accompanying balance sheet as of October 31, 2011 and the related statements of operations, stockholders’ equity and cash flows for the yearthen ended. /s/John Kinross-Kennedy John Kinross-Kennedy, CPA
